DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 9-13, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada, US 5,617,602.
	Regarding claim 9, Okada discloses an oral care implement comprising a handle comprising a gripping portion extending from a proximal end to a distal end (4, Figure 11), the distal end of the gripping portion forming a first transverse shoulder (at 4a, Figure 11), a stem extending along a stem axis and comprising an attachment portion protruding from the first transverse shoulder (8, Figure 10), the attachment portion comprising a second transverse shoulder axially spaced from the first transverse shoulder (at 34), a post protruding from the second transverse shoulder (32), the post terminating in a closed distal end that forms a free end of the attachment portion of the stem (Figure 10), the post comprising a hub portion extending along the stem axis (32) and at least one protuberance protruding extending radially from a side surface of the hub portion and upward from the second transverse shoulder (not shown, Column 6 Lines 11-16), the at least one protuberance terminating in a side terminal surface (not shown, terminates at surface 54, Figure 17), and a vibration generating device (Column 3 Lines 35-40), a refill head comprising a sleeve portion extending from a proximal end to a distal end (6), the sleeve portion comprising an inner surface that defines an internal cavity (16, Figures 16-18), wherein the refill head is detachably coupled to the stem of the handle such that the attachment portion of the handle is located within the internal cavity of the sleeve portion of the refill head (Figures 10-11; Column 6 Lines 16-26) and the side terminal surface of the at least one protuberance is in surface contact with the inner surface of the sleeve portion (protuberances not shown, the protuberances are the structure adjacent grooves that receive keys 50-2, each protuberance nesting within one of the slot portions of the internal cavity see Column 6 Lines 11-26 and Figures 10-11, 16-17). Regarding claim 10, Okada discloses an oral care implement comprising a handle comprising a gripping portion extending from a proximal end to a distal end (4, Figure 11), a stem comprising an attachment portion protruding from a first transverse shoulder at the distal end of the gripping portion (8, Figure 10; first shoulder where 30 connects to the gripping portion 4), the stem extending along a stem axis and configured to be detachably coupled to a replaceable oral care device (Column 6 Lines 16-26), the attachment portion of the stem comprising a second transverse shoulder (at 34), a post protruding from the second transverse shoulder (32), the post terminating in a closed distal end that forms a free end of the attachment portion of the stem (Figure 10), the post comprising a hub portion extending along the stem axis (32) and at least one protuberance protruding extending from a side surface of the hub portion and along an entirety of a length of the hub portion (not shown, extends along an entirety of an arbitrary length of the hub portion and engages with keys 50-2 that extend the entire length of the inner surface, Column 6 Lines 11-16; in that the protuberance has a length dimension, it thereby extends an entirety of a length of the hub portion). Regarding claim 11, there is a plurality of the at least one protuberance (in that there are more than one keys 50-2, see Figures 16-17 and the protuberances are the structure adjacent grooves that receive keys 50-2, each protuberance nesting within one of the slot portions of the internal cavity see Column 6 Lines 11-26), the plurality of protuberances circumferentially arranged about the hub portion in a spaced apart manner from one another (spaced by the keys 50-2, see Figures 16-17). Regarding claim 12, the plurality of protuberances are arranged in a circumferentially equi-spaced manner from one another (Figure 17). Regarding claim 13, the distal end of the hub portion (end of 32) and a distal end of the at least one protuberance are flush at the closed end of the post (see Figure 16, end of 32 is meant to be fully inserted into the section at 54). Regarding claim 16, the attachment portion of the stem comprises a base portion protruding from the first transverse shoulder (30, Figure 10) and terminates in a distal surface that forms the second transverse shoulder (Figure 10). Regarding claim 18, the base portion comprises one or more alignment protuberances protruding from a side surface of the base portion (in the embodiment of Figures 16-18, the base portion comprises protuberances protruding from its side surface that are not shown and engage with keys 50-1, see Column 6 Lines 11-26). Regarding claim 19, the at least one protuberance has a side terminal surface spaced a first radial distance from the stem axis (the protuberances are not shown, however the side terminal surface would be adjacent 54 in Figures 16-17, see Column 6 Lines 11-26) and the second transverse shoulder has an outer edge spaced a second radial distance from the stem axis (an outer edge of the second transverse shoulder engage an edge surface of 56 in Figure 16), the second radial distance greater than the first radial distance (Figure 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 5,617,602.
	Okada discloses the claimed invention including an oral care refill head comprising a sleeve portion extending from a proximal end to a distal end (6), the sleeve portion comprising an inner surface that defines an internal cavity (16, Figures 16-18), the internal cavity extending along a sleeve axis from an open bottom end at the proximal end of the sleeve portion to a closed top end (Figure 16), the internal cavity configured to receive an attachment portion of a stem of an oral care implement handle (stem 8 of implement handle 4, Figures 10-11), the internal cavity comprising a proximal section adjacent the open bottom end (at 52, Figure 16) and a distal section adjacent the closed top end (at 54, Figure 16), and the distal section of the internal cavity comprising a central portion located on the sleeve axis (center portion includes 54, Figures 16-17) and a plurality of slot portions extending radially from the inner surface to an end wall surface (slots between keys 50, Figure 17), each of the slot portions defined by first and second sidewalls and the end wall surface (sidewalls are walls of 50, see Figure 17, the end wall is the closed end wall between the sidewalls of 50), each of the slot portions having a length measured from the inner surface to the end wall surface (Figure 17). Regarding claim 2, the inner surface of the sleeve portion comprises a sleeve shoulder axially spaced from proximal end of the sleeve portion (at 56, Figure 16), each of the slot portions having an open lower end in the sleeve shoulder (Figure 16).  Regarding claim 4, the proximal section of the internal cavity tapers with distance from the proximal end of the sleeve section (along 56, Figure 16). Regarding claim 5, each of the slot portions is defined by first and second sidewall surfaces that extend radially outward from the central portion of the distal section of the internal cavity and terminate at an end wall surface (Figure 17). Regarding claim 6, the central portion of the distal section of the internal cavity is defined by the at least one arcuate sidewall surface (cross section of 54 is an arcuate side wall). Regarding claim 8, Okada discloses an oral care implement comprising the refill head of claim 1 (see above), and an 
oral care implement handle comprising a gripping portion (4) and a stem comprising an attachment portion protruding from the gripping portion (8, Figure 10), the oral care refill head is coupled to the oral care implement handle with the attachment portion of the stem located within the internal cavity of the oral care refill head (Figures 10-11; Column 6 Lines 16-26), wherein the attachment portion of the stem comprises a post terminating in a closed distal end that forms a free end of the attachment portion of the stem (8, Figure 10), the post comprising a hub portion that nests within the central portion of the internal cavity and a plurality of protuberances extending radially from the hub portion (32; protuberances not shown, the protuberances are the structure adjacent grooves that receive keys 50-1 and 50-2, see Column 6 Lines 11-15), each protuberance nesting within one of the slot portions of the internal cavity (Column 6 Lines 16-26 and Figures 10, 16-17). 
Okada does not disclose wherein the slot portions have a length that is greater than a width measured from the first sidewall to the second sidewall. However, Okada discusses that the cross-sectional shape of the internal cavity having a plurality of slots and keys may have other cross-sectional shapes (Column 7 Lines 10-15).  See also MPEP 2144.04 regarding change in shape which states “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape by modifying the dimension of the slot portions of Okada so that the length is greater than a width measured from the first sidewall to the second sidewall absent persuasive evidence that the particular change in the shape of slot portions was significant and also that by modifying the shape the slot portions would not be expected to perform differently.  
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 5,617,602.
	Okada discloses all elements previously mentioned above, however fails to disclose that the proximal section of the internal cavity extends from the proximal end at a first axial length that is greater than a second axial length that extends from the sleeve shoulder to the closed top end of the internal cavity.  In the embodiment of Figure 16 of Okada, the proximal section of the internal cavity extends from the proximal end of the sleeve portion to the sleeve shoulder and has a first axial length, the distal section of the internal cavity extending from the sleeve shoulder to the closed top end of the internal cavity has a second axial length, the first and second axial lengths are nearly equal or the second axial length being slightly greater than the first axial length.  Okada teaches an additional embodiment, where there is a proximal section of the internal cavity extends from the proximal end of the sleeve portion to the sleeve shoulder and has a first axial length (Figure 12, the leftmost and tapering cross-section portions of 16), the distal section of the internal cavity extending from the sleeve shoulder to the closed top end of the internal cavity has a second axial length (the rightmost constant cross-section portion of 16 and rightmost tapered end of 16), the first axial length is greater than the second axial length (Figure 12).  Additionally, see MPEP 2144.04 regarding obviousness in changes in size/proportion which states that “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the lengths of the first and second axial lengths of the respective proximal and distal sections of the cavity of Figure 16 of Okada so that the first axial length is greater than the second axial length, as taught in Figure 12 of Okada, to accommodate a correspondingly designed stem of an oral care implement and further that relative dimensions of the first axial length greater than the second axial length would not be expected to perform differently.
4.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 5,617,602 in view of Yoshida et al., US 2015/0020325.
Okada discloses all elements previously described above, however fails to disclose that the gripping portion comprises an actuator on a front surface of the gripping portion. In Okada, there is an actuator for activating a vibration generating device (actuator at 10, located on the end of the handle, Figures 3 and 6). Also, Okada shows a protuberance facing a front part of the implement handle (Figures 16-17).
Yoshida et al. teach an oral care implement that has a gripping portion (810) with an actuator on the front surface (801, Figures 27-28) for activating and deactivating a vibration generation device (20, 30, 33b), and at least one protuberance located on a hub portion of a post extending from the side surface (830, 822, Figure 28; the hub portion of the post is at 820), the at least one protuberance and actuator face the same direction (Figure 28). Figure 2 shows that an actuator is located close and nearly adjacent to the vibration generation device. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the actuator of Okada, so that it is located on the front surface of the gripping portion, as taught by Yoshida et al., in order to position the actuator closer to the vibration generation device thereby minimizing any circuitry elements needed to complete the circuit connecting the actuator to the vibration generation device. 
5.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 5,617,602 in view of Yoshida et al., US 2015/0020325.
Okada discloses all elements previously described above, however fails to disclose that the base portion comprises a locking feature configured to mate with a locking feature of the replaceable oral care device, the locking feature protruding from a side surface of the base portion.
Yoshida et al. teach an oral care implement handle that includes an attachment portion of a stem comprising a base portion (40), the base portion comprises a locking feature (410) configured to mate with a locking feature of the replaceable oral care device (510, Figure 9), the locking feature protrudes from a side surface of the base portion (Figure 9), the locking feature is taught to secure the oral care device to the handle (Abstract) in such a way to reduce noise generated during motion from the generator (paragraph 0124).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base portion of Okada to include a locking feature configured to mate with a locking feature on the replaceable oral care device, as taught by Yoshida et al., in order to securely retain the oral care device to the handle during use.
6.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 5,617,602 in view of Yoshida et al., US 2015/0020325.
	Okada discloses all elements previously described above and further teaches that there is a vibration generating device comprising a power source (12), a motor operably coupled to the power source (not shown, Column 3 Lines 35-36), and an eccentric weight operably coupled to the motor (Column 3 Lines 35-38). However, Okada fails to provide any details or arrangement of the vibration generating device in the transmission of vibrating motion, in particular that a portion of a shaft that supports the eccentric weight extends into the hub of the post.
	Yoshida et al. teach a vibrating oral care device that includes a vibration generating device comprising a power source (power supply not shown, paragraph 0084), a motor operably coupled to the power source (20, paragraph 0084), an eccentric weight operably coupled to the motor (33b; Figure 2), where a portion of a shaft that supports the eccentric weight (30, 31) extends into a hub of the post to transmit vibratory motion (Figures 1-2, hub and post include 40, 41; paragraphs 0095-0096).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specifics of the vibration generating device of Okada to include that a portion of a shaft that supports its eccentric weight extends into its hub, as Yoshida et al. teach, in order to transmit vibratory motion through the attachment portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,709,533. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the present application is nearly verbatim to that of claim 15 of ‘533 except that claim 15 includes additional structure not included in claim 9, such as a channel formed on an outer surface of the sleeve, the channel being filled with an elastomeric material. Claim 15 of ‘533 anticipates claim 9 of the present invention. Therefore claim 9 of the present invention appears to be generic to a species or sub-genus claimed in Claim 15 of ‘533 and a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus. See MPEP 804.

8.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,639,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the present application is nearly verbatim to that of claim 1 of ‘133 except that the at least one protuberance of the present application extends along an entirety of a length of the hub portion and the protuberance of claim 1 of ‘133 protrudes upward from the second transverse shoulder. Also claim 1 of ‘133 claims additional structure not found in claim 10 of the present application, such as the vibration generating device. As the protuberance of the present application is required to extend along an entirety of a length of the hub portion, it is noted that the length is not defined (is the protuberance required to extend the entire length of the hub portion or to extend along an entirety of any length of the hub portion?) Claim 1 of ‘133 anticipates claim 10 of the present invention. Therefore claim 10 of the present invention appears to be generic to a species or sub-genus claimed in Claim 1 of ‘133 and a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus. See MPEP 804.
Allowable Subject Matter
9.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art made of record discloses the limitations of claims 7 and 15. In particular, Okada does not include that the central portion of the distal section of the internal cavity is defined by a plurality of arcuate adjacent sidewall surfaces, wherein adjacent ones of the plurality of arcuate sidewall surfaces are separated by one of the plurality of the slot portions of the distal section of the internal cavity. Also, neither Okada nor Yoshida et al. disclose that the at least one protuberance has an upper terminal surface and the hub portion has an upper terminal surface that collectively define the free end of the attachment portion of the stem and are located in a plane orthogonal to the stem axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg